UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7109


JOHN FELIX GREER,

                Petitioner - Appellant,

          v.

BART MASTERS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:15-cv-11735)


Submitted:   February 1, 2017              Decided:   February 8, 2017


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Felix Greer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Felix Greer, a federal prisoner, appeals the district

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter or

amend its judgment accepting the recommendation of the magistrate

judge to dismiss his 28 U.S.C. § 2241 (2012) petition.                 We have

reviewed the record and find no reversible error.                 Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                Greer v. Masters,

No. 1:15-cv-11735 (S.D. W. Va. Aug. 1, 2016).                We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2